DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/02/2021.  Claims 1-20 are pending.  Claims 1, 3, 9-11, 13, 15, 17, and 20 have been amended.  Claims 9-11 are withdrawn from further consideration.
Regarding the IDS filed 8/2/2019, the citation to EP 0848930 was crossed out because only an abstract was supplied.  Applicant argues that a concise explanation of relevance may be supplied instead of a full translation of a document.  The Examiner notes that a copy of the document itself has not been supplied, as required by 37 CFR 1.98(a)(2), and a concise explanation of a document does not take the place of the document itself.  
The rejection of claims 1, 2, 6-8, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.  Claims 3-5 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite and have been amended to recite “a rail holder coupled to the one end of the rail body and formed to extend downward from the guide rail.”  The limitation is still unclear because the “guide rail includes a rail body . . . and a rail holder . . . formed to extend downward from the guide rail.”  It is unclear how the rail holder, which is claimed as part of the is coupled to the one end of the rail body and formed to extend downward from the guide rail,” or to have the rail holder extend downwardly from the rail body, like “a rail holder is coupled to the one end of the rail body and formed to extend downward from the rail body.”  Claim 17 is indefinite for similar reasons.
Claims 1, 2, 7, 8, and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al.  (US 2008/0011337).  Claims 3, 4, 6, 12-17, and 19 were rejected under 35 U.S.C. 103 as being unpatentable over combinations of Ryu, Dabade et al.  (US 2018/0160880), Pompey (US 3,672,743), and Kauffman (US 3,679,282).  Applicant argues that Ryu does not disclose the claimed “support holder” because it has a different configuration than the claimed “at least one roller” in the present application.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant’s amendments, new/modified ground(s) of rejection are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the guide rail includes a rail body . . . and a rail holder coupled to the one end of the rail body and formed to extend downward from the guide rail,” which appears to state that the guide rail has a rail holder extending downward from the guide rail.  It is unclear how the rail holder, which is a portion of the guide rail, can extend downward from the guide rail because they are both the guide rail.
Claim 17 recites “the guide rail further includes a rail holder coupled to the second end of the rail body and extending upward from the guide rail,” which appears to state that the guide rail has a rail holder extending upward from the guide rail.  It is unclear how the rail holder, which is a portion of the guide rail, can extend upward from the guide rail because they are both the guide rail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al.  (US 2008/0011337).
Regarding claims 1, 2, 7, 8, and 20, Ryu discloses a dishwasher comprising: a main body (10); a tub provided inside the main body and including an opening (20); a door provided to open and close the opening of the tub (30); a guide rail formed to be mounted on an inner wall of the tub (70); an accommodating container provided to accommodate tableware and be movable along the guide rail, and including a front portion facing the opening and a rear portion (40); at least one roller formed to be rotatably mounted on the rear portion of the accommodating container to movably couple the accommodating container to the guide rail so that the accommodating container is movable along the guide rail (Figures 2, 4A: 60b); and a support holder provided on the front portion of the accommodating container and formed to extend away from the accommodating container to be supported by at least one of the guide rail and the inner wall of the tub, wherein the accommodating container is supported by the inner wall of the tub through the support holder as the at least one roller rotates along the guide rail to thereby move the accommodating container along the guide rail (Figure 4A: 60a); .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al.  (US 2008/0011337) in view of Dabade et al.  (US 2018/0160880).
Regarding claim 3, Ryu is relied upon as above and further discloses the guide rail includes a rail body fixed to the inner wall of the tub and including one end facing the opening (70), but does not expressly disclose a rail holder coupled to the one end of the rail body and formed to extend downward from the rail guide.
Dabade discloses a dishwasher (10) having a treating chamber (24), a tub mount (70) mounted to side walls (20), and a rack rail (50) is mounted to the tub mount (Figure 1).  The tub mount (70) includes attachment points (90) to mount the tub mount to the side walls (20), a 
Because it is known in the art to have a tub mount for a rail as claimed, and the results of the modification would be predictable, namely, providing a means of known means of attaching a rail to a tub and additional lighting, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a rail holder coupled to the one end of the rail body and formed to extend downward from the rail guide.
Claims 4, and 13-17 are considered to be met by the combination of Ryu, in view of Dabade, as applied above and which results in: wherein the accommodating container further includes a side wall facing the guide rail (Ryu: 40), and the support holder (Ryu: 60a) is formed on an upper portion of the side wall of the accommodating container to avoid an interference with the rail holder (Dabade: 70); wherein the rail body further includes a second end fixed to the inner wall of the tub and positioned at an opposite side of the rail body from the first end facing the opening (Ryu: see ends of 70), and the guide rail further includes a rail holder coupled to the second end of the rail body and extending upward from the guide rail (Dabade: Figure 2: 77).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al.  (US 2008/0011337) in view of Pompey (US 3,672,743).
Regarding claim 6, Ryu is relied upon as above and further discloses wherein the support holder includes a support holder body (60a) and the support holder body including a first wall 
Pompey discloses a roller and retainer for a wire basket, wherein the roller (23) is mounted to a retainer member (21) with a support shaft or stud (22) mounted on the retainer.  The shaft or stud faces the roller and necessarily has a lower height than the roller (Figure 2: 22, 23).
Because it is known in the art to have a shaft for a roller, and the results of the modification would be predictable, namely, providing a means of known means of attaching a roller to a basket, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second wall facing the first wall and having a height lower than a height of the first wall.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al.  (US 2008/0011337) in view of Kauffman (US 3,679,282).
Regarding claim 12, Ryu is relied upon as above and further discloses wherein the accommodating container includes a loading portion to accommodate the tableware and a wall disposed along a perimeter of the loading portion (40), but does not expressly disclose the loading portion and the wall include a plastic material.
Kauffman discloses a dishwasher with a wash chamber (12) and a dish-supporting basket or rack formed of a rigid wire framework that is preferably plastic-coated (col. 2, lines 27-47).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al.  (US 2008/0011337), in view of Dabade et al.  (US 2018/0160880), and further in view of Kauffman (US 3,679,282).
Regarding claim 19, Ryu, in view of Dabade, is relied upon as above and further discloses wherein the accommodating container includes a loading portion to accommodate the tableware and a wall disposed along a perimeter of the loading portion (40), but does not expressly disclose the loading portion and the wall include a plastic material.
Kauffman discloses a dishwasher with a wash chamber (12) and a dish-supporting basket or rack formed of a rigid wire framework that is preferably plastic-coated (col. 2, lines 27-47).
Because it is known in the art to have a plastic coated wire basket or rack, and the results of the modification would be predictable, namely, use of known materials for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the loading portion and the wall include a plastic material.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the dishwasher as recited by the combination of claims 13 and 18.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Ryu et al.  (US 2008/0011337) in view of Dabade et al.  (US 2018/0160880), to further include the accommodating container, stopper, and rail holder as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711